 



EXHIBIT 10.10(b)
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”)
is made as of this 31st day of March, 2006, by and between Mylan Laboratories
Inc., a Pennsylvania corporation (the “Company”), and                     
                     (“Executive”).
     WHEREAS, the Company and Executive are party to that certain Executive
Employment Agreement dated as of                      (the “Agreement”),
pursuant to which the Company agrees to employ Executive, and Executive accepts
such employment, as more particularly described in the Agreement; and
     WHEREAS, as permitted by Section 15 of the Agreement, the Company and
Executive desire to amend the Agreement, upon the terms and conditions set forth
herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
     1. The references to “March 31, 2006” in Section 2 (Effective Date; Term of
Employment), Section 8(c) (Termination Without Cause) and Section 8(e)
(Extension or Renewal) of the Agreement are hereby amended to read “March 31,
2008” in each instance.
     2. (a) The parties acknowledge and agree that this Amendment is an integral
part of the Agreement. Notwithstanding any provision of the Agreement to the
contrary, in the event of any conflict between this Amendment and the Agreement
or any part of either of them, the terms of this Amendment shall control.
          (b) Except as expressly set forth herein, the terms and conditions of
the Agreement are and shall remain in full force and effect.
          (c) The Agreement, as amended by this Amendment, sets forth the entire
understanding of the parties with respect to the subject matter thereof and
hereof.
          (d) This Amendment shall be governed by, interpreted under and
construed in accordance with the laws of the Commonwealth of Pennsylvania.
          (e) This Amendment may be executed in any number of counterparts, each
of which shall be an original and all of which shall constitute one and the same
document.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

                  MYLAN LABORATORIES INC.
 
           
 
  By:        
 
         
 
  Name:      
 
  Title:      
 
                EXECUTIVE:
 
                     

2